Title: To James Madison from Brockholst Livingston, 30 December 1806
From: Livingston, Brockholst
To: Madison, James



Sir,
New-York 30th. decr. 1806.

Mr. Arch. M. Cock, who will have the honor of transmitting you this letter, is desirous of being appointed commercial agent of the United States at Martinique.
This young gentleman is a native american, and the Son of a late respectable lawyer at our bar, who also held at the time of his death the office of register of our court of chancery.  Altho’ not personally acquainted with him he is so highly spoken of by Judge Tompkins & others that I have no doubt he is in every respect well qualified for this place.  The appointment of Mr. Cock would not only be highly gratifying to our merchants trading to that Island, but I am confident he would be ambitious of justifying the choice of government by a faithful & constant attention to the duties of the office.  I have the honor to be, Sir, with great respect, your very obed Servant,

Brockholst Livingston

